Case 3:20-cv-00836-GCS Document 58 Filed 02/03/21 Page 1 of 4 Page ID #246




                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT BEN RHOADES,                             )
                                                 )
                    Plaintiff,                   )
                                                 )
 vs.                                             )
                                                 )        Cause No. 3:20-cv-00836-GCS
 ROBB JEFFRYS,                                   )
                                                 )
                    Defendants.                  )


                                 MEMORANDUM & ORDER

SISON, Magistrate Judge:

                                 BACKGROUND AND ANALYSIS

       Plaintiff Robert Ben Rhoades, pro se, first brought suit against Defendant Robb

Jeffrys, acting director of the Illinois Department of Corrections, pursuant to 42 U.S.C. §

1983 on September 14, 2020. (Doc. 12). In his complaint, Plaintiff alleges that Sergeant

Mercer has prevented Plaintiff from taking showers after Plaintiff suffered a Chronic

Obstructive Pulmonary Disease attack while showering on August 22, 2020. Id. at p. 6.

Now before the Court is Plaintiff’s motion for preliminary injunction. (Doc. 13). For the

reasons outlined below, Plaintiff’s motion is DENIED.

       Injunctions are extraordinary equitable remedies that are to be granted in civil

cases only when the movant clearly meets specific criteria. See Girl Scouts of Manitou

Council, Inc. v. Girl Scouts of the United States of Am., Inc., 549 F.3d 1079, 1085 (7th Cir. 2008).

See also Mazurek v. Armstrong, 520 U.S. 968, 972 (1997). The purpose of a preliminary

injunction is to minimize the hardship to the parties while awaiting a more measured

                                            Page 1 of 4
Case 3:20-cv-00836-GCS Document 58 Filed 02/03/21 Page 2 of 4 Page ID #247




decision on the merits of the case. See Faheem-El v. Klincar, 841 F.2d 712, 717 (7th Cir. 1988);

LektroVend Corp. v. Vendo Co., 660 F.2d 255, 264 (7th Cir. 1981). In order to succeed on a

motion for preliminary injunction, the plaintiff must show four elements: (1) plaintiff is

likely to succeed on the merits; (2) without an injunction irreparable harm against the

plaintiff is likely; (3) the harm likely to be suffered by the plaintiff would be greater than

the harm the injunction would inflict on defendants; and (4) the injunction is in the public

interest. Id. The greater the likelihood that the plaintiff will succeed on the merits of the

case, the less significant the likely harm against the plaintiff must be in relation to the

harm the defendant will likely suffer due to an injunction. Id. A party seeking preliminary

injunctive relief must demonstrate that the alleged harm without relief is both irreparable

and more than a mere remote possibility. See Winter v. Natural Res. Def. Council, Inc., 555

U.S. 7, 22 (2008)

       In the context of prisoner litigation, courts’ remedial power is further restricted by

the Prison Litigation Reform Act (“PLRA”). See Westefer v. Neal, 682 F.3d 679, 683 (7th Cir.

2012). Under the PLRA, preliminary injunctive relief “must be narrowly drawn, extend

no further than necessary to correct the harm the court finds requires preliminary relief,

and be the least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2).

See also Westefer, 682 F.3d at 683 (noting that the PLRA “enforces a point repeatedly made

by the Supreme Court in cases challenging prison conditions: prison officials have broad

administrative and discretionary authority over the institutions they manage”) (internal

quotation marks and citation omitted). Courts should avoid evaluating motions for



                                           Page 2 of 4
Case 3:20-cv-00836-GCS Document 58 Filed 02/03/21 Page 3 of 4 Page ID #248




preliminary relief with an approach that would otherwise encourage entanglement with

“the day-to-day management of prisons.” See Sandin v. Connor, 515 U.S. 472, 482 (1995).

       In his motion for preliminary injunction, Plaintiff requests that the Court order

Defendant to transfer him from the West cell house to the North 2 cell house, where

accommodations are made for inmates to take showers who have medical conditions.

(Doc. 13, p. 2). Plaintiff further requests that he be provided with a wheelchair when he

is transferred to the North 2 cell house and that after he is transferred officers be

prevented from conducting shakedowns or inventory searches of his person and

property. Id. In response, Defendant points out that Plaintiff was transferred to the North

2 cell house and given access to showers on October 7, 2020. (Doc. 33, p. 5; Doc. 34, p. 2).

Because Defendant has already transferred Plaintiff to the North 2 cell house and

permitted Plaintiff access to showers, as Plaintiff requested, the motion for preliminary

injunction is now moot. See Norfleet v. Baldwin, No. 18-cv-1524-SMY-RJD, 2019 WL

1487277, at *2 (S.D. Ill. Apr. 4, 2019)(finding as moot a motion for preliminary injunction

requesting the defendants be required to provide the plaintiff with a waist chain medical

permit when the defendants already provided such a permit during the disposition of

the motion).

       To the extent that Plaintiff’s motion is interpreted as requesting that Defendant

provide him with continuous access to a wheelchair and refrain from searches in

perpetuity, that request is denied. Any relief limiting Defendant’s ability to search

prisoners and their property would require evaluating and interfering with the day-to-

day management of internal prison procedures; the Court will not do so. Furthermore,

                                         Page 3 of 4
Case 3:20-cv-00836-GCS Document 58 Filed 02/03/21 Page 4 of 4 Page ID #249




Plaintiff has not provided evidence indicating that he would suffer irreparable harm if he

is not provided with a wheelchair. Without evidence to the contrary, the Court finds that

Plaintiff will not be irreparably harmed without access to a wheelchair. Cf. Pegues v. Coe,

No. 16-cv-00239-SMY-PMF, 2016 WL 7335841, at *1 (S.D. Ill. Aug. 25, 2016)(finding that

the plaintiff failed to make a sufficient showing of irreparable harm when the plaintiff

requested a wheelchair to move within his segregation cell, but food was brought to his

cell and he was provided a wheelchair during visits to the Health Care Unit).

Accordingly, Plaintiff’s motion for preliminary judgement is denied.

                                      CONCLUSION

       For the above-stated reasons, Plaintiff’s motion for a preliminary injunction (Doc.

13) is DENIED.

       IT IS SO ORDERED.                                                 Digitally signed
                                                                         by Judge Sison 2
       Dated: February 3, 2021.                                          Date: 2021.02.03
                                                                         09:38:57 -06'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                        Page 4 of 4
